Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 1 of 16 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  Shawn Jaffer, individually and on behalf of all others
  similarly situated;                                             Civil Action No: 4:19-cv-860
                                       Plaintiff,
                                                               CLASS ACTION COMPLAINT

                                                                DEMAND FOR JURY TRIAL



            -v.-
  Kelly M. Davis & Associates, LLC and
  John Does 1-25,



                                            Defendant.

       Plaintiff Shawn Jaffer (hereinafter, “Plaintiff”), a Texas resident, brings this Class Action

Complaint by and through his attorneys, Shawn Jaffer Law Firm, PLLC against Defendant Kelly

M. Davis & Associates, LLC (hereinafter “KMDA) individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge for violations 15 U.S.C. § 1692 et

seq., of the Fair Debt Collection Practices Act (“FDCPA”) and for violations of the Tex. Fin. Code

Ann. § 292 et seq. of the Texas Debt Collection Act (“TDCA”).

                        INTRODUCTION/PRELIMINARY STATEMENT
       1.          Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal
                                                    1
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 2 of 16 PageID #: 2




bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy." Id.

Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the

effective collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

       2.         Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the Act.

Id. § 1692k.

       3.         The TDCA is Texas’s version of the FDCPA which aims to protect consumers

against unfair collection practices and is broader in scope than the FDCPA.

                                  JURISDICTION AND VENUE

       4.         The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331

and 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

       5.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as

this is where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

       Plaintiff brings this class action on behalf of a class of Texas consumers under §1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA") and under Tex. Fin. Code Ann. § 292 et seq. commonly referred to as

the Texas Debt Collection Act (“TDCA”).


                                                   2
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 3 of 16 PageID #: 3




       6.        Plaintiff is seeking statutory and actual damages and declaratory relief.

                                           PARTIES

       7.        Plaintiff is a resident of the State of Texas, residing in Collin County, Texas and

the subject property at 11126 Abercrombie Trail, Frisco, Texas 75035 is Plaintiff’s homestead.

       8.        The creditor is Elevated Roofing, LLC (“Elevated”).

       9.        Plaintiff is alleged to pay a debt to Elevated or Defendant KDMA for an alleged

obligation arising out of a transaction in which the money, property or insurance or services are

primarily for personal, family, or household purposes for roof repair to Plaintiff’s family home.

       10.       Plaintiff is a natural person allegedly obligated to pay a debt to Elevated or

Defendant KDMA.

       11.       Plaintiff is an individual with an alleged obligation primarily for personal,

family, or household purposes arising from a transaction with Elevated for roofing repair for his

family home.

       12.       Defendant KMDA is a "debt collector" as the phrase is defined in 15 U.S.C. §

1692(a)(6) and used in the FDCPA with an address at 550 Edmonds Lane, Suite 201, Lewisville,

TX 75067 and can be served process upon its registered agent Kelly M Davis at the same address.

       13.       Upon information and belief, Defendant KMDA is a person that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       14.       Upon information and belief, Defendant KMDA is a person who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

       15.       Upon information and belief, Defendant KMDA is a person meaning an

                                                 3
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 4 of 16 PageID #: 4




individual, partnership, corporation, association, or other group, however organized.

       16.        Upon information and belief, Defendant KMDA, is a third-party debt collector

meaning a debt collector as defined by 15 U.S.C. § 1692(a)(6).

                                     CLASS ALLEGATIONS
       17.        Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R.

Civ. P. 23(a) and 23(b)(3).

       18.        The Class consists of:

             a.   all individuals with addresses in the State of Texas;

             b.   to whom Defendant KMDA sent a letter attempting to collect a

                  consumer debt;

             c.   that stated that

                              •   “Unless payment arrangements are made with this office

                                  within ten (10) days from the date of this letter”;

                              •   “I will advise my client to file a lien on the subject

                                  property.”; or

                              •   “Federal law gives you thirty days after you receive this

                                  letter to dispute the validity of the debt or any part of it. If

                                  you do not dispute it within that period, this firm will

                                  assume that it is valid. If you do dispute it, by notifying

                                  this firm in writing to that effect, this firm will, as required

                                  by the law, obtain and mail to you proof of your original

                                  creditor”;

             d.   which letter was sent on or after a date one (1) year prior to the filing

                  of this action and on or before a date twenty-one (2l) days after the filing
                                                    4
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 5 of 16 PageID #: 5




                  of this action.

       19.        The identities of all class members are readily ascertainable from the records of

Defendant KDMA and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

       20.        Excluded from the Plaintiff Classes are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

       21.        There are questions of law and fact common to the Plaintiff Classes, which

common issues predominate over any issues involving only individual class members. The

principal issue is whether the Defendants' written communications to consumers, in the forms

attached as Exhibits A, violate 15 U.S.C. § 1692 et seq. and the Tex. Fin. Code Ann. § 292 et seq.

       22.        The Plaintiffs' claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff(s)

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

       23.        This action has been brought, and may properly be maintained, as a

class action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:

                  a. Numerosity: The Plaintiffs are informed and believe, and on that

                      basis allege, that the Plaintiff Classes defined above are so numerous

                      that joinder of all members would be impractical.


                                                 5
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 6 of 16 PageID #: 6




              b. Common Questions Predominate: Common questions of law and

                 fact exist as to all members of the Plaintiff Classes and those

                 questions predominate over any questions or issues involving only

                 individual class members. The principal issue is whether the

                 Defendant’s written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § 1692 et seq. and the Tex.

                 Fin. Code Ann. § 292 et seq.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class

                 members. The Plaintiffs and all members of the Plaintiff Classes

                 have claims arising out of the Defendants' common uniform course

                 of conduct complained of herein.

              d. Adequacy: The Plaintiffs will fairly and adequately protect the

                 interests of the class members insofar as Plaintiffs have no interests

                 that are averse to the absent class members. The Plaintiffs are

                 committed to vigorously litigating this matter. Plaintiffs have also

                 retained counsel experienced in handling consumer lawsuits, complex

                 legal issues, and class actions. Neither the Plaintiff nor his counsel

                 have any interests which might cause them not to vigorously pursue

                 the instant class action lawsuit.

              e. Superiority: A class action is superior to the other available means

                 for the fair and efficient adjudication of this controversy because

                 individual joinder of all members would be impracticable. Class

                 action treatment will permit a large number of similarly situated


                                             6
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 7 of 16 PageID #: 7




                     persons to prosecute their common claims in a single forum

                     efficiently and without unnecessary duplication of effort and

                     expense that individual actions would engender.

        24.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to members of the

Plaintiff Classes predominate over any questions affecting an individual member, and a class

action is superior to other available methods for the fair and efficient adjudication of the

controversy.

        25.      Depending on the outcome of further investigation and discovery, Plaintiffs may,

at the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

        26.      Plaintiff repeats, reiterates, and incorporates the allegations contained in

paragraphs numbered above herein with the same force and effect as if the same were set forth at

length herein.

        27.      On July 15, 2019, Elevated’s representative Kenny Gammons sent Plaintiff a text

message saying they would do a roof repair work for $12,459.

        28.      On July 16, 2019, Plaintiff and Elevated agreed to repair the roof, repaint the

fence, fix a broken window and repair and repaint the garage door from hail damage for total price

of $14,314.28 which did not include gutters and downspouts.

        29.      Elevated required half upfront before the work was to commence on July 24,

2019.

        30.      On the morning of July 24, 2019, Elevated without any explanation increased the


                                                7
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 8 of 16 PageID #: 8




price for the work to $17,285.31 and demanded $8,642.66 and sent an invoice stating that the

remained balance due at job completion was $8,642.65 and refused to honor its original agreement.

       31.        On July 24, 2019 Plaintiff paid Elevated $8,642.66 because work was needed as

the roof was leaking in the master bedroom.

       32.        On September 9, 2019 at 9:13am Elevated’s representative Kenny Gammons

send the Plaintiff a text message saying “Morning Shawn… we were able to get the insurance

cover your gutters & downspouts. So I will get them changed out later this week. I wanted to make

you aware. Thanks”

       33.        On September 9, 2019 at 9:15am Plaintiff replied back saying “Kenny we don’t

want gutter [o]r downspouts” and “Not part of our agreement”.

       34.        On September 9, 2019 at 9:16am, Kenny Gammons replied saying “Ok… No

problem we will just have to report it back to the insurance. Just wanted you to be aware… We

will prepare the final bill and send it over. Thanks”.

       35.        On September 23, 2019 Elevated’s representative Doug Dobolek emailed

Plaintiff an invoice for with a balance due of $18,504.96.

       36.        Plaintiff contacted Elevated several times to remove the charges for gutters and

downspouts which were never installed but Elevated refused to adjust their bill.

       37.        Elevated is claiming that they are owed money for gutter and downspouts which

were never installed because insurance disbursed funds to the Plaintiff.

       38.        Plaintiff has offered to pay Elevated the correct amount owed $5,671.62 but

Elevated has refused and now demands $19,192.67 and continues to increase its balance.

       39.        On November 20, 2019 KDMA sent a collection letter (“Letter”) to Plaintiff in

the Eastern District of Texas.



                                                  8
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 9 of 16 PageID #: 9




          40.     Defendant KDMA’s Letter threatened Plaintiff with legal arbitration action and

demanding interests and attorney’s fees.

          41.     Defendant KDMA’s Letter demanded payment from Plaintiff of $19,192.67

within ten (10) days from the date of the letter.

          42.     Defendant KDMA’s Letter claimed the KDMA is a debt collector.

          43.     Defendant KDMA does not have a surety bond for debt collection and has not

filed a copy such surety bond with the Texas Secretary of State.

          44.     Defendant KDMA Letter threatened the filing of lien on the subject property at

11126 Abercrombie Trail, Frisco, TX 75035 within 10 (ten) days of the date of the letter.

          45.     Plaintiff’s is married and his spouse did not sign any agreement or contract with

Elevated or Defendant KDMA.

          46.     The subject property is Plaintiff’s homestead.

          47.     Tex. Prop. Code Ann. § 53.254 requires the signature of both spouses when

fixing a lien on a homestead. Tex. Prop. Code Ann. § 53.254(c) (2007). Denmon v. Atlas Leasing,

L.L.C., 285 S.W.3d 591, 592 (Tex. App. 2009).

                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

          48.     Plaintiff repeats, reiterates, and incorporates the allegations contained in

paragraphs above herein with the same force and effect as if the same were set forth at length

herein.

          49.     Defendant’s debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

          50.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,


                                                    9
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 10 of 16 PageID #: 10




 or misleading representation or means in connection with the collection of any debt, including:

                a. The false representation of the character, amount, or legal status any debt, §

                   1692e(2);

                b. The representation or implication that nonpayment of any debt will result in the

                   … the seizure, garnishment, attachment, or sale of any property or wages of any

                   person unless such action is lawful and the debt collector or creditor intends to

                   take such action 1692e(4);

                c. The threat to take any action that cannot legally be taken or that is not intended

                   to be taken 1692e(5); and

                d. The use of any false representation or deceptive means to collect or attempt to

                   collect any debt or to obtain information concerning a consumer, § 1692e(10).

        51.       Defendant KDMA has violated § 1692e et seq. when KDMA:

                        i. falsely represented in its Letter that Plaintiff owed $19,192.67;

                       ii. falsely represented and threatened that KDMA or Elevated could legally

                           file a lien on Plaintiff’s homestead when they legally cannot;

                      iii. falsely threatened Plaintiff that with breach of contract, violation of the

                           Prompt Payment Act, and violation of the Texas Trust Funds Act when

                           Plaintiff has offered to pay the full amount due of $5,671.62; and

                       iv. used representation and deceptive means because KDMA has engaged

                           in illegal debt collection because KDMA has is not bonded as a debt

                           collector in Texas and has not posted a bond with the Secretary of State.

        52.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of



                                                 10
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 11 of 16 PageID #: 11




 statutory and actual damages, costs and attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.


           53.     Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs above herein with the same force and effect as if the same were set forth at length

 herein.

           54.      Pursuant to 15 U.S.C. § 1692f, a debt collector may not use unfair or

 unconscionable means to collect or attempt to collect any debt.

                 a. The collection of any amount (including any interest, fee, charge, or expense

                    incidental to the principal obligation) unless such amount is expressly

                    authorized by the agreement creating the debt or permitted by law, 1692f(1).

           55. Defendant KDMA has violated § 1692f when KDMA:

                         i. falsely attempted to collect an unauthorized amount of $19,192.67;

                        ii. used an unfair or unconscionable means to collect a debt when KDMA

                            falsely threatened that it or Elevated could file a lien on Plaintiff’s

                            homestead when they legally cannot;

                       iii. falsely threatened Plaintiff that with breach of contract, violation of the

                            Prompt Payment Act, and violation of the Texas Trust Funds Act when

                            Plaintiff has offered to pay full amount due of $5,671.62; and

                       iv. used representation and deceptive means because KDMA has engaged

                            in illegal debt collection because KDMA has is not bonded as a debt

                            collector in Texas and has not posted a bond with the Secretary of State.

           56.      By reason thereof, Defendant is liable to Plaintiff for judgment that

                                                  11
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 12 of 16 PageID #: 12




 Defendant's conduct violated Section 1692f et seq. of the FDCPA and Plaintiff is entitled to an

 award of actual and statutory damages, costs and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

           57.          Plaintiff repeats, reiterates, and incorporates the allegations contained in

 paragraphs above herein with the same force and effect as if the same were set forth at length

 herein.

           58.          15 U.S.C. § 1692g(a) reads: Notice of debt, contents: Within five days after the

 initial communication with a consumer in connection with the collection of any debt, a debt

 collector shall, unless the following information is contained in the initial communication or the

 consumer has paid the debt, send the consumer a written notice containing --

                 (1) the amount of the debt;

                 (2) the name of the creditor to whom the debt is owed;

                 (3) a statement that unless the consumer, within thirty days after receipt of the notice,

                 disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

                 valid by the debt collector;

                 (4) a statement that if the consumer notifies the debt collector in writing within the

                 thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

                 will obtain verification of the debt or a copy of a judgment against the consumer and

                 a copy of such verification or judgment will be mailed to the consumer by the debt

                 collector; and

                 (5) a statement that, upon the consumer's written request within the thirty-day period,

                 the debt collector will provide the consumer with the name and address of the original



                                                       12
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 13 of 16 PageID #: 13




               creditor, if different from the current creditor.

         59.          15 U.S.C. § 1692g(b) in relevant part reads: “Any collection activities and

 communication during the 30-day period may not overshadow or be inconsistent with the

 disclosure of the consumer’s right to dispute the debt or request the name and address of the

 original creditor.”

         60.          Defendant KDMA did not identify the true legal name of the creditor but simply

 claims the creditor is Elevated Roofing.

         61.          Defendant KDMA violated 1692g(a) and 1692(b) when KDMA used confusing

 and inconsistent language on its Letter “Federal law gives you thirty days after you receive this

 letter to dispute the validity of the debt or any part of it. If you do not dispute it within that

 period, this firm will assume that it is valid. If you do dispute it, by notifying this firm in

 writing to that effect, this firm will, as required by the law, obtain and mail to you proof of your

 original creditor,…”

         62.          This statement makes an unsophisticated or least sophisticated consumer believe

 that a dispute is required in writing.

         63.          Defendant KDMA violated 1692g(b) when it demanded payment within ten

 (10) days from the Plaintiff because this overshadowed and was inconsistent with the disclosure

 of the Plaintiff’s consumer right to dispute the debt or request the name and address of the

 original creditor.

         64.          Defendant KDMA violated 1692g(b) when it threatened to file a lien on

 Plaintiff’s homestead if payment is not made within 10 days. This overshadowed and was

 inconsistent with the disclosure of the Plaintiff’s consumer right to dispute the debt or request the

 name and address of the original creditor.



                                                     13
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 14 of 16 PageID #: 14




        65.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692g et seq. of the FDCPA and Plaintiff is entitled to an award of

 actual and statutory damages, costs and attorneys’ fees.

                                      COUNT IV
                 VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                           Tex. Fin. Code Ann. § 292 et seq.

        66.         Plaintiff re-alleges and incorporates by reference paragraphs in this complaint

 as though fully set forth herein.

        67.         Sec. 392.304(a) of the TDCA reads: “In debt collection, a debt collector may

 not use fraudulent, deceptive, or misleading representation that employs the following practice:

                (1) Misrepresenting the character, extent, or amount of a consumer debt, or

                misreporting the consumer debt’s status in a judicial or governmental proceeding;

                and

                (2) Using any other false representation or deceptive means to collect a debt or

                obtain information concerning a consumer, Sec. 392.304(a)(19)

        68.       Sec 392.101 of the TDCA prohibits a third-party debt collector from engaging

 in debt collection unless the third-party debt collector has obtained a $10,000 surety bond issued

 by a surety company authorized to do business in the state for the benefit of any person who is

 damaged by a violation of this chapter.

        69.       Defendant KDMA violated the TDCA through its deceptive means when

 KDMA engaged in illegal debt collection activities against the Plaintiff without obtaining and

 posting a bond with the Secretary of State.

        70.       Defendant KDMA violated the TDCA when it mailed the Collection Letter to

 the Plaintiff which contained false representations and misrepresented the amount of the debt.



                                                 14
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 15 of 16 PageID #: 15




                                  DEMAND FOR TRIAL BY JURY

         71.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

 requests a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Shawn Jaffer, individually and on behalf of all others

   similarly situated, demands judgment from Defendant KMDA as follows:

               1.   Declaring that this action is properly maintainable as a Class Action and

          certifying Plaintiff as Class representative, and Shawn Jaffer, Esq. as Class Counsel;

               2.   Awarding Plaintiff and the Class statutory damages;

               3.   Awarding Plaintiff and the Class actual damages;

               4.   Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses;

               5.   Awarding pre-judgment interest and post-judgment interest; and

               6.   Awarding Plaintiff and the Class such other and further relief as this Court may

          deem just and proper.

 Dated: November 21, 2019                                  Respectfully Submitted,

                                                           Shawn Jaffer Law Firm PLLC

                                                           /s/ Shawn Jaffer               .
                                                           Shawn Jaffer, Esq.
                                                           TX Bar No: 24107817
                                                           11625 Custer Rd, Suite 110-376
                                                           Frisco, TX 75035
                                                           Ph: 214-210-0730
                                                           shawn@jaffer.law
                                                           Attorney for Plaintiff Shawn Jaffer




                                                      15
Case 4:19-cv-00860-RWS-KPJ Document 1 Filed 11/21/19 Page 16 of 16 PageID #: 16




                                    EXHIBIT A




                                      16
